Citation Nr: 9910937	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied the benefit sought on 
appeal.

REMAND

In August 1998, the Board sought an expert medical opinion 
from the Chief Medical Director of the Veterans Health 
Administration (VHA) concerning the veteran's claim of 
entitlement to service connection for PTSD, as authorized by 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1998).  Specifically, the Board requested an 
opinion regarding whether it is at least as likely as not 
that the veteran has PTSD as a result of the fear he may have 
sustained while participating in guard duty, roving patrol, 
crossing mined roads, or witnessing dead bodies and the 
shelling of a nearby marine base, etc., during his service in 
Vietnam.  The veteran and his representative were furnished a 
copy of the requested opinion and provided an opportunity to 
respond.  Thereafter, the VHA opinion and the claim file were 
referred to the undersigned Member for review.  

The reviewing psychologist concluded that although the 
veteran exhibited some PTSD symptoms, these symptoms were 
"not of sufficient intensity, frequency nor duration to meet 
the criteria for a full diagnosis of PTSD."  However, he 
further opined that "the information and the history cited 
in the [veteran's] medical file strongly but not conclusively 
mitigates against a diagnosis of PTSD."  Moreover, the 
expert suggested that to conclusively determine whether the 
veteran is suffering from PTSD, the following should be done:  
(1) the veteran's claims file should be reviewed to "confirm 
or disconfirm [his] claim of being subjected to life-
threatening, severely traumatic circumstances;"  (2)  the 
April 17, 1995 psychological evaluation with interpretation 
of the MMPI and conclusions relating to the veteran's history 
and presenting symptoms should be reviewed; and (3) a 
"[m]ore extensive interview assessment with corroborative 
sources, focusing on the veteran's childhood/adolescence 
regarding premorbid characterological features or traits 
which may be related to endogenous depression," which 
possibly reflects "developmental deficits about independence 
in establishing personal and vocational identity " should be 
conducted.   

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should obtain and associate 
with the claims file any additional 
medical records relevant to the veteran's 
psychiatric status that is not already of 
record.

2.  The RO should also contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) in an attempt 
to verify whether the veteran's claimed 
stressors occurred, as outlined in the 
veteran's March 1995 responses to the 
PTSD questionnaire and associated 
personal statement.  Unit histories 
should also be requested.

3.  Thereafter, the RO should review the 
entire record to "confirm or disconfirm 
[the veteran's] claim of being subjected 
to life-threatening, severely traumatic 
circumstances."  

4.  The RO should ensure that the veteran 
is scheduled for a complete psychiatric 
evaluation.  A statement indicating 
whether any of the veteran's claimed 
stressors have been verified should be 
forwarded to the examiner.  In addition, 
the claims file should be made available 
to the examiner for review.  This 
evaluation must be responsive to the 
recommendations of the September 23, 1998 
opinion of P. Criswell, Ph.D. which was 
provided at the Board's request.  The 
examiner is requested to offer an opinion 
as to (1) whether it is at least as 
likely as not that the veteran has PTSD 
as a result of any stressor verified by 
the RO and, if not, (2) whether it is at 
least as likely as not that the veteran 
has PTSD as a result of fear he may have 
sustained by the during his service in 
Vietnam.  A complete rationale for any 
opinion expressed should be provided. 

5.  When the requested development has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought is not granted, he should 
be furnished a supplemental statement of 
the case , and afforded the appropriate 
period of time in which to respond.  
Thereafter, the appeal should be returned 
to the Board for continuation of 
appellate review.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









